DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Langan et al. (U.S. Patent Application Publication 2014003709).


    PNG
    media_image1.png
    556
    562
    media_image1.png
    Greyscale


Fig. 1 - U.S. Patent Application Publication 20140037049A1 to Langan et al. 

[0026] … Accordingly, in certain embodiments, the CT/I system 102 may include circuitry such as table-side controls for controlling the scanning parameters, for example, in real-time via user-input and/or based on designated imaging protocols being used by the CT/I system 102 during diagnostic and/or interventional imaging. For example, in one embodiment, the table-side controls may include a mechanism for real-time x-ray exposure control input 113, where the mechanism includes foot pedals 114 and 116, which may be configured to control high-exposure (record-mode) and low-exposure (fluoro-mode) operation of the x-ray source 108, respectively, based on real-time user input.


As per claims 1-2, Langan et al. disclose an X-ray CT apparatus comprising: 
a bed (105) on which an object (104) is placed;  5
a foot switch (113; 114, 116) provided on the bed (105); and 
processing circuitry (see for example block schematic shown below) configured to switch functions of the foot switch based on whether or not a CT fluoroscopic mode for performing fluoroscopy of the object is activated (see for example, para. [0026] (edited) and Fig. shown above).

    PNG
    media_image2.png
    413
    677
    media_image2.png
    Greyscale

As per claims 3-5, Langan et al. disclose an X-ray CT apparatus further comprising:
a console (220) provided on the bed (105) for receiving an operation during the CT fluoroscopy and switch functions of foot switch (113; 114, 116) (see for example, paras. [0026; 0043]).
As per claims 6-9, Langan et al. disclose an X-ray CT apparatus wherein processing circuitry is configured to display a reconstructed image on a display (122) (see for example, paras. [0026; 0028; 0031; 0051])
As per claims 10, Langan et al. disclose an X-ray CT apparatus wherein the foot switch (113) includes foot switch elements as a first foot switch (114) and a second foot switch (116), and the processing circuitry is configured to assign, when the apparatus is in the CT fluoroscopic mode, a first function to an operation of the first foot switch, and assign, when the apparatus is in the CT fluoroscopic mode, a second function to an operation of the second foot switch (see for example, para. [0026] shown above).
As per claim 11, Langan et al. disclose an X-ray CT apparatus wherein the foot switch (113) includes foot switch elements as a first foot switch (114) and a second foot switch (116), and the processing circuitry is configured to assign, when the apparatus is in the CT fluoroscopic mode, a function of switching the functions to an operation of the first foot switch, and assign, when the apparatus is in the CT fluoroscopic mode, a function determined by operating the first foot switch to an operation of the second foot switch (see for example, para. [0026] shown above).
As per claim 12, Langan et al. disclose an X-ray CT apparatus wherein the processing circuitry is configured to assign, when the apparatus is in a mode other than the CT fluoroscopic mode, a bed raising and lowering function to an operation of the foot switch (see for example, paras. [0043-0044] not shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884